Title: Notes for Speech in Congress, [22 April] 1790
From: Madison, James
To: 


[22 April 1790]

1.No security for final balances
2.Criterion of federalism—

—consistent with former argts.
—inconsistency on other side
—distrust of States—goes to private debts &c.
3.Criterion of nationality

—threat from Cont. vs fedl Dbts & Govt.
—offend ½ Sts—especially N. Carolina



no Sts call for it but S. Carolina
—concentrate debts still more in one part
—prolong the national evil of Nat. debt
Sts can pay sooner
—not true that more funds given up than
proportion of fedl. quotas—
—case of Genessee lands
4.Not just—proper to know its operation

on every State. Virga. Col: Bland

—paid not less during war
—quotas
—paid off her own debt
—ultimately Creditor



5yet advance now—& beyond ratio of ⅙



—will pay near ⅕
}
ratio ⅙


—little more received 1/7






—Massts. pay little more than 1/7
}
ratio 1/7 & ½


—receive more than ⅕






This disproportion increased by

—drawbacks on salt &c.
—by coasting & land imports
—by probable accumulation of State Dbts



Col: Bland supposes

1. assumption to look
2. Virga. not to pay after it



Relieve State from 1/7 by imposing ⅕–3 Mil: 5 dr
plundered—district from due share of 3 by impose
more than share of 5. Million

6.Mode of excises obnoxious

—unequal among Sts & individls.
—arbitrary & vexatious
—frauds & perjuries, part[icular]ly
—Seller charge more than tax
—more expensive in collection
in G. B. 10 Pt. direct taxes less than 3 Pt.
—discourage manufactures America has
run from one extreme to another—
case of Maryland Constitution
7.Not equalize condition of Citizens

—public debt—a private debt
—internal private debts of Va.
—British debts £1,500,000
—payable at once
—Money sent [out] of Country
—not urged as just tho’ accumulated by war
—enforced by estabt. of New Govt.
Massts—Genessee lands
8
  State of S. Carolina—hard

but 1. instalments

2. tender of lands
3. paper money
4. has full faith in final settlemt.


Distrust of Sts— ☞ sd. Sts done all they cd.

9.Difficulties

1—partial subscription of Credrs.
2. Who & how discriminate nature of debts
3. Compound Certificates
4. Certificates not bearing interest
5. paper money of States
6. private transactions referring to State certificates & State paper money.
7. Depreciation made up in some States to more of army than in others—
8. Some States have provided for army in ways not forming an existing dbt.
9. State debts in part unliquidated


—as Illinois claims—
if rejected unjust



if admitted dangerous



10. Kentucky Indian Expeditions since peace
11. Case of 500,000 drs. liquidd. to Va. by Comsrs.
12 Is it meant to provide funds now?
Not beneficial to Natl. Govt. in present form
Not just
Not equalizing not practicable
bare majority—
Since 31. Mar: 1783 pd. to Treay. U. S.



Specie
Indents


N. H.
35,630
86,474


Masst.
242,270
681,275


R. I.
38,533
—


Cont.
125,732
108,275


N. Y.
357,801
399,358


N. J.
104,948
—


Pena.
483,479
434,265


Del:
47,686
57,330


Maryd.
396,420
—



Va.
613,151
477,252


N. C.
48,626
—


S. C.
102,942
—


G.
—
—



2,597,233
2,244,231.



payts. to U. S. prior to March 1783.








Old money paid in




On requisitions of 93,000,000


for which New 1



Specie
Old paper money prior to 1780
Specifics
for 40 to issue


N. H
—
3,000,000
New Emission

Specie
value
N. H.
5,200,000


Mass
122,263
13,420,000
requisition of,
10,642,988.
Mass
3,288.
Mass
29,900,000


R. I
49,417
1,401,988




R. I
2,593,353


Cont.
84,687
9,887,714




Cont
9,151,484


N. York
17,224
2,760,438




N. Y
7,905,355


N. Jersy
53,993
1,647,370
5,149



N. J
6,826,675


Pena
174,922
6,454,873


Pena
295,096.
Pena
28,454,674


Del:
—
1,000,000




Del
2,210,000


Maryd
47,271
3,923,003




Maryd
9,149,585


Virga
37,390
9,877,037




Virga
13,040,376


N. Ca.
—
2,380,000




N. C
—

S. C.
343,301
—


S. C.
87,925
S. C
—


Georga
—
—




Ga.
—


930,471
55,752,425
5,149


386,311

114,431,505.


Aggregate of Specie & Indents pd. before & after peace


N.H.
35,630
86,474


Mas
364,533
681,275


R. I.
87,950
—


Cont
210,419
108,275


N. Y
375,025
399,358


N. J
158,942
—


Pena
658,402
434,265


Delaw
47,686
57,330


Md.
443,691
—


Virga
650,542
477,252


N. C
48,626
—


S. C.
446,244
—


Geo
—
—



3,527,694
2,244,231.


